                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

AMERICAN COASTAL INSURANCE
COMPANY, FEDNAT INSURANCE
COMPANY and DENISE TALT, a
Florida corporation, as subrogee of
Eagle Ridge Condominium Association,
Inc.,

                Plaintiffs,

v.                                                          Case No.: 2:19-cv-180-FtM-38MRM

ELECTROLUX HOME PRODUCTS,
INC.,

                Defendant.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is Defendant Electrolux Home Products, Inc.’s Motion to Dismiss

the Second Amended Complaint (Doc. 49) and Plaintiffs FedNat Insurance Company and

American Coastal Insurance Company’s Responses in Opposition (Doc. 53; Doc. 51).

For the following reasons, the Motion is granted with leave to amend.

                                            BACKGROUND

        This is a products liability case stemming from a fire allegedly caused by

Electrolux’s electric ranges.         The Court recounts the factual background as pled in

Plaintiff’s Second Amended Complaint, which it must take as true to decide whether the



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
Second Amended Complaint states a plausible claim. See Chandler v. Sec’y Fla. Dep’t

of Transp., 695 F.3d 1194, 1198-99 (11th Cir. 2012). Talt purchased an electric range

manufactured by Electrolux in early 2013. (Doc. 48 at 4). Over three years later, while it

was on self-cleaning mode, the range caught fire in Talt’s apartment in the Eagle Ridge

Condominiums. (Doc. 48 at 4). The fire spread to a surrounding unit owned by the Leutz

family and areas owned by the Eagle Ridge Condominium Association. (Doc. 48 at 4).

       Eagle Ridge’s insurer, American Coastal Insurance Company (ACIC), paid Eagle

Ridge $49,533.33 for repairs. (Doc. 48 at 6). Talt’s insurer, FedNat, paid Talt $60,088.34

for repairs. (Doc. 48 at 6). And the Leutz family’s insurer, also FedNat, paid the Leutzes

$27,344.15 for repairs. (Doc. 48 at 7). Both insurance companies sue Electrolux to

recover the amount they paid to the insured parties, claiming that they are subrogated to

the rights of their insureds. (Doc. 48 at 5-7). Talt sues on her own behalf for $85,301.37

in unspecified “additional losses.” (Doc. 48 at 7). Electrolux moves to dismiss FedNat

from this case for lack of standing and to dismiss Count III brought by ACIC under Fed.

R. Civ. P. 12(b)(6).

                                STANDARD OF REVIEW

       When considering a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the court must accept all factual allegations as true and view them in a light most

favorable to the plaintiff.   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).          This

consideration is limited “to the pleadings and exhibits attached thereto[.]” Grossman v.

Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000) (quotations omitted). However,

a complaint listing mere “labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555




                                             2
(2008). Likewise, “[f]actual allegations that are merely consistent with a defendant’s

liability” are insufficient. Chaparro v. Carnival Corp, 693 F.3d 1333, 1337 (11th Cir. 2012)

(internal quotations and citations omitted). And the allegations must not force the court

to speculate or operate on mere suspicion. Twombly, 550 U.S. at 555. In contrast, the

Court will not dismiss a complaint where the Plaintiff pleads facts that make the claim

facially plausible. See Twombly, 550 U.S. at 570. A claim is facially plausible when the

court can draw a reasonable inference, based on the facts pleaded, that the opposing

party is liable for the alleged misconduct. See Iqbal, 556 U.S. at 678. This plausibility

standard requires “more than a sheer possibility that a defendant has acted unlawfully.”

Id. (internal quotation marks omitted) (citing Twombly, 550 U.S. at 557). Thus, when the

complaint contains “well-pleaded allegations, a court should assume their veracity and

then determine whether they plausibly give rise to an entitlement to relief.” Iqbal, 556

U.S. at 679.

                                          DISCUSSION

       Count I, strict products liability, is brought on behalf of all Plaintiffs. Count II, breach

of implied warranty of merchantability, is brought on behalf of FedNat and Talt only. Count

III, failure to warn, is brought on behalf of all Plaintiffs.

   1. FedNat’s Standing (all counts)

       In the First Amended Complaint, FedNat alleged that it had standing to sue as

subrogee of Talt and the Leutzes “by virtue of” making contractual insurance payments.

(Doc. 40 at 6). In response to Electrolux’s previous motion to dismiss, the Court examined

the law of contractual and equitable subrogation, explaining that FedNat could not be

subrogated to Talt or the Leutzes solely by making these payments. (Doc. 47 at 4-6).




                                                 3
Rather, if FedNat was alleging contractual subrogation, it must allege that there was a

subrogation agreement between itself and its insureds. (Doc. 47 at 4).

       However, the Second Amended Complaint perpetuates the same problems. The

subrogation paragraphs of the Second Amended Complaint read almost identically to the

first, adding only two sentences. Compare Doc. 40 at ¶¶ 33, 35 with Doc. 48 at ¶¶ 33,

35. After claiming, again, that FedNat is subrogated to Talt and the Leutzes “by virtue of”

their payments, the Second Amended Complaint adds: “[a] true and correct copy of the

Talt Subrogation Assignment is attached hereto as Exhibit E” and “the Leutz Subrogation

Assignment is attached hereto as Exhibit F.” (Doc. 48 at 6, 7; Doc. 48-5 (Talt subrogation

agreement); Doc. 48-6 (Leutz subrogation agreement)).           But the Talt and Leutz

subrogation agreements are dated and signed August 2, 2019 and July 30, 2019,

respectively – several months after the first complaint was filed in this case. (Doc. 48-5;

Doc. 48-6; see Doc. 1). Electrolux argues that the recency of the subrogation agreements

is fatal to FedNat’s claims of standing. (Doc. 49 at 4-5). The Court agrees.

       Standing is assessed at the time a suit is originally filed. Davis v. FEC, 554 U.S.

724, 734 (2008). A subrogee acquires standing to sue through subrogation. See Dixie

Nat'l Bank v. Emp’rs Commercial Union Ins. Co., 463 So. 2d 1147, 1151 (Fla. 1985).

There are there are two forms of subrogation – contractual and equitable. Dade Cty. Sch.

Bd. v. Radio Station Wqba, 731 So. 2d 638, 646 (Fla. 1999). Thus, to show standing,

FedNat must allege it was contractually or equitably subrogated to Talt and the Leutzes’

debts when suit was originally filed. See id.; Davis, 554 U.S. at 734. And FedNat does

not make this showing.




                                            4
         The attached subrogation agreements are dated several months after suit was

filed.   Standing alone, the agreements do not reasonably imply that a subrogation

agreement existed four months before they were executed. Quite the opposite, the

present tense language of the agreements strongly implies that Talt and the Leutzes

subrogated to FedNat at the time the agreements were executed, not before. (See Doc.

48-5; Doc. 48-6 (“The Undersigneds hereby . . . subrogates to the said Insurer all rights .

. . and do / does empower the said Insurer to sue . . . and the said Insurer is hereby fully

substituted in the place of the undersigned and subrogated[.]”)) (emphasis added).

Because the remaining subrogation allegations in the Second Amended Complaint are

identical to those the Court found insufficient to establish contractual or equitable

subrogation in its July 26, 2019 Opinion and Order (Doc. 47), the Court cannot reasonably

infer standing from the remaining allegations or attachments to the Second Amended

Complaint.

         Finally, FedNat asks the Court to consider a Litigation and Joint Prosecution

between FedNat, ACIC, and Denise Talt.           (Doc. 53 at 5-6; Doc. 53-1). The Joint

Prosecution Agreement is not part of the pleadings; it is presented for the first time as an

attachment to FedNat’s Response.        (Doc. 53-1). Although the Court may consider

extrinsic documents at the 12(b)(6) stage in some cases, see Page v. Postmaster Gen.

& Chief Exec. Officer of the United States Postal Serv., 493 F. App'x 994, 995 (11th Cir.

2012), the Joint Prosecution Agreement does not confer standing. FedNat argues that

the agreement “set[ting] forth the parties’ duties and obligations in jointly pursuing the

causes of action” and “the fact that the subject Complaint was filed jointly” by Talt and

FedNat is “conclusive[] evidence[]” of subrogation. (Doc. 53 at 5-6). Although these




                                             5
practices might be common in cases where an insurer is validly subrogated, assuming

subrogation from these circumstantial facts, especially when considering FedNat’s actual

allegations, simply begs the question. See Bochese v. Town of Ponce Inlet, 405 F.3d

964, 976 (11th Cir. 2005) (“It is not enough that ‘the [plaintiff]’s complaint sets forth facts

from which we could imagine an injury sufficient to satisfy Article III’s standing

requirements,’ since ‘we should not speculate concerning the existence of standing[.]’”)

(quotations omitted). Even under the most favorable reading of the Second Amended

Complaint’s allegations, it appears FedNat jumped the gun and filed suit before Talt and

the Leutzes legally subrogated their rights. Therefore, FedNat does not have standing to

sue in this matter and will be dismissed without prejudice.

       To fix this jurisdictional problem, FedNat requests permission to amend and

substitute Talt and the Leutzes in its place. The Court will allow substitution, because

substituting Talt and the Leutzes for FedNat works no prejudice to Electrolux and

maintains the original suit and cause of action. See Fed. R. Civ. P. 17; Delta Coal Program

v. Libman, 743 F.2d 852, 856 n.6 (11th Cir. 1984).

   2. Failure to Warn (Count III)

       In Count III, ACIC and Talt individually bring a cause of action against Electrolux

for failure to warn. (Doc. 48 at 11). Electrolux moves to dismiss ACIC, arguing that ACIC

cannot bring such a claim because neither ACIC nor Eagle Ridge were consumers or

users within the meaning of failure to warn. (Doc. 49 at 6). In response, ACIC argues

that Electrolux has waived its chance to object because it did not raise this argument

against ACIC in previous motions to dismiss, and consumer or user status is not an

essential part of failure to warn. (Doc. 51 at 4-6).




                                              6
       At the outset, the Court notes that Electrolux has not waived its right to bring this

12(b)(6) motion. Although Rule 12 requires certain issues to be raised in the first motion,

failure to state a claim is not one of them. See Fed. R. Civ. P 12(h)(1) (identifying only

subsections (b)(2)-(5) as waivable). Much the opposite, failure to state a claim is a

fundamental defense that can be raised even in the middle of trial. See Fed. R. Civ. P.

12(h)(1)(2)(C); Doe v. Columbia-Brazoria Indep. Sch. Dist., 855 F.3d 681, 686 (5th Cir.

2017) (holding that 12(b)(6) motions can be raised successively); Ennenga v. Starns, 677

F.3d 766, 773 (7th Cir. 2012) (same). Consequently, Electrolux is entitled to bring this

Motion to Dismiss even though it could have done so earlier.

       Unfortunately, the Court cannot delve too deeply into the merits of the Motion to

Dismiss Count III because the count is too vague to state a clear cause of action. Florida

tort law includes both a strict liability and a negligence version of failure to warn. See

Ferayorni v. Hyundai Motor Co., 711 So. 2d 1167, 1172 (Fla. Dist. Ct. App. 1998). These

are separate causes of action which have their own elements. See Fla. Standard Jury

Instructions in Civil Cases 403.8, 403.10.        But Count III of the Second Amended

Complaint does not clearly allege either strict liability or negligent failure to warn: Count

III is generically labeled “failure to warn.” (Doc. 48 at 11). And, rather than providing

allegations which clearly correspond to the elements of one of the two options, Count III

is rife with conclusory statements not clearly linked to the elements of either tort. (Doc.

48 at 11-12).

       Since the Court cannot tell whether Count III is meant to be a claim in negligence,

strict liability, or both, the Court cannot determine whether Count III is just poorly drafted

or an impermissible shotgun pleading. See Weiland v. Palm Beach Cty. Sheriff's Office,




                                              7
792 F.3d 1313, 1322-23 (11th Cir. 2015) (holding that counts containing multiple causes

of action are shotgun pleadings). And ACIC’s interchangeable use of the two theories in

its Response to the Motion to Dismiss does not instill confidence that only one cause of

action is alleged in Count III. (Doc. 51 at 5). Moreover, the legal standard for nonusers

depends on the type of claim, so the Court needs to know what ACIC intends to assert.

See, e.g., West v. Caterpillar Tractor Co., 336 So. 2d 80, 89 (Fla. 1976) (adopting the

Second Restatement’s formulation of strict liability and extending it to foreseeable

bystanders). Therefore, the Court grants Electrolux’s Motion to Dismiss Count III as to

ACIC with leave to amend to address these deficiencies.

      Accordingly, it is now

      ORDERED:

      1)     Defendant Electrolux Home Products Inc.’s Motion to Dismiss Second

Amended Complaint (Doc. 49) is GRANTED.

      2)     Counts I-III of the Second Amended Complaint (Doc. 48) as to FedNat

Insurance Company are DISMISSED without prejudice to filing a Third Amended

Complaint substituting Denise Talt, Todd Leutz, and Cathleen Leutz for FedNat Insurance

Company.     The Clerk is directed to terminate FedNat Insurance Company as a

Defendant.

      3)     Count III as to American Coastal Insurance Company, as subrogee of Eagle

Ridge Condominium Association, Inc., is DISMISSED without prejudice to filing a Third

Amended Complaint consistent with this Opinion and Order by October 23, 2019.




                                           8
      DONE and ORDERED in Fort Myers, Florida this 9th day of October, 2019.




Copies: All Parties of Record




                                        9
